187 Ga. App. 39 (1988)
369 S.E.2d 293
COVRIG
v.
CAMPBELL.
76192.
Court of Appeals of Georgia.
Decided April 21, 1988.
Rehearing Denied May 3, 1988.
Alex Covrig, pro se.
W. David Cunningham, for appellee.
SOGNIER, Judge.
K. C. Campbell, d/b/a Campbell Surveying and Mapping, brought suit against Alex Covrig to recover $1,200 for surveying services he performed for Covrig. Covrig filed a direct appeal from the trial court's grant of summary judgment in favor of Campbell for $1,200 plus accrued court costs.
*40 "Effective July 1, 1984, applications for discretionary appeals are required in `[a]ppeals in all actions for damages in which the judgment is $2,500.00 or less.' OCGA § 5-6-35 (a) (6). This statute unambiguously refers to `judgments' in general and we therefore construe it to be applicable to judgments in the amount of $2,500 or less obtained by verdict following a bench or jury trial as well as by summary judgment. [Cit.] Thus, because the appellant failed to follow the provisions required by OCGA § 5-6-35 (b) for cases in which an application for appeal is required, this direct appeal must be dismissed. [Cits.]" Jarrett v. Ford Motor Credit Co., 178 Ga. App. 600-601 (344 SE2d 440) (1986).
Appeal dismissed. Deen, P. J., and Carley, J., concur.